internal_revenue_service number release date index number ------------------------------------------ ------------------------------ --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no -------------- ----------------- telephone number -------------------- refer reply to cc psi b06 plr-105712-12 date date legend legend taxpayers date date state state year year year ------------------------------------------------------ -------------------------- ------------------- ------------ -------- ------- ------- ------- dear ----------------------------- this letter responds to a letter dated ----------------------- from taxpayers’ representative requesting permission pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for an extension of time to make an election under sec_263 of the internal_revenue_code for the taxable_year ending date according to the information submitted taxpayers live in state are married to each other and file a joint tax_return on date taxpayers invested in a joint_venture engaged in oil_and_gas operations in state as a result taxpayers first incurred intangible_drilling_and_development_costs idcs in year and continued to incur idcs in year taxpayers hired an independent tax preparer to file its year tax_return unfortunately the tax preparer did not have experience or knowledge with respect to oil_and_gas operations and the taxation thereof as a result the tax preparer was unaware of the option to elect to currently expense idcs on taxpayers’ income_tax return for the first tax_year that idcs are incurred and did not inform taxpayers of this option consequently taxpayers did not make a timely election to currently expense idcs on taxpayers’ year tax_return plr-105712-12 in year taxpayers engaged different accountants to perform a review of the tax_accounting for its oil_and_gas interests during that review the accountants discovered that taxpayers had not elected to currently expense idcs related to oil_and_gas operations in year the accounting firm advised taxpayers to submit a request for relief under sec_301_9100-1 for an extension of time to make the election under sec_263 this request is being made pursuant to such advice taxpayers represent that had it been aware of the ability to currently deduct idcs and the need to make an election to deduct such costs on the return for the first taxable_year in which it incurred these costs taxpayers would have timely made this election on the year tax_return taxpayers represent that granting the relief requested will not result in taxpayers having a lower tax_liability in the aggregate for the tax years affected by the election than taxpayers would have had if the election had been timely made taking into account the time_value_of_money taxpayers represent that it acted in good_faith and that granting relief will not result in prejudice to the interests of the government law and analysis sec_263 allows a taxpayer an election under regulations prescribed by the secretary to deduct idcs the regulations appear under sec_1_612-4 under sec_1_612-4 the taxpayer may exercise the election by claiming idcs as a deduction on the taxpayer's return for the first taxable_year in which the taxpayer pays or incurs such costs no formal statement is necessary under sec_301_9100-1 of the procedure and administration regulations the commissioner in exercising the commissioner's discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 the commissioner will grant requests for relief under sec_301_9100-3 when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides in part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief under sec_301_9100-3 before the failure to make the regulatory election is discovered by the plr-105712-12 internal_revenue_service and the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election sec_301_9100-3 provides in part that the government's interest is considered prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate of all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 through have been satisfied accordingly the commissioner grants taxpayers an extension of time of days from the date of this letter to make the election under sec_263 on an amended year tax_return with the appropriate service_center a copy of this letter should be attached to the amended_return alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by taxpayers and taxpayers‘ representative and accompanied by a penalty of perjury statements executed by the appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code and the regulations thereunder specifically we express no opinion concerning whether taxpayer satisfies the requirements of sec_263 and sec_1_612-4 this letter_ruling is directed only to the taxpayer who requested it under sec_6110 a letter_ruling may not be used or cited as precedent plr-105712-12 in accordance with the power_of_attorney on file with this office we are sending a copy of this ruling letter to your authorized representatives we also are sending a copy of this letter to the appropriate industry director lb_i sincerely associate chief_counsel passthroughs special industries by jaime c park senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
